DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/26/2021 has been entered.

Response to Amendment
This office action is in response to the amendment filed 4/26/2021.  As directed by the amendment, claims 1, 12 and 19 have been amended, and claims 11 and 18 have been cancelled. As such, claims 1, 3, 4, 6, 7, 12, 15 and 19-21 are pending in the instant application.
Applicant has amended claim 1 to address the previous rejection of the claims under 35 USC 112(b)/second paragraph, which is hereby withdrawn.

Claim Objections
Claims 19 and 21 are objected to because of the following informalities:  
in a tubular portion,” to emphasize that the tubular portion is not a part of the sampling tube itself
2. Claim 21, line 1 should read “claim 1,” in order to match the format of the other preambles
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3, 5, 6, 7 and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 (and thus its dependent claims 3, 5, 6, 7 and 21) recites the limitation "the tubular outlet" in the last line.  There is insufficient antecedent basis for this limitation in the claim. For purposes of examination, the claim will be considered to read “the tubular portion”.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly 
Claims 1, 3, 12, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Ding et al. (WO 2012/018766 A2; hereinafter “Ding”).
Regarding claim 1, Ding discloses a respirator filter device (abstract; Figs. 1A and 3-5), comprising: 
a respirator filter sampling port assembly (Figs 3-5) comprising a fluid passage tube (comprising receiving structure 50) having a tubular portion (defined by at least the bottom portion of sidewall 70) (Figs. 3-5), the fluid passage tube having at least one internal air passage (one or more sensor orifices 18) (Fig. 3; para [0035]) that allows fluid to be drawn from an internal filter chamber (occupied by adsorbent bed 62) of the respirator filter device into the fluid passage tube (Figs. 3-5; para [0035]), the tubular portion being offset from and in fluid communication with the at least one internal air passage (one or more sensor orifices 18) (Fig. 3; para [0035]) of the fluid passage tube; and 
the tubular portion configured to receive a sampling tube (sensor post 10) (Fig. 4; paras [0021-22], [0026] and [0035]), the tubular portion comprising a closure that is configured to be punctured by the sampling tube (filter cartridge 60 includes a breakable protective seal element on the opening of the receiving structure 50 to seal the inside of the receiving structure from the outside environment prior to insertion of the sensor post 10…seal element may be broken by the top 13 of the sensor post 10 when the post is inserted into the receiving structure, para [0038]); and 
a sealing member (sensor seal(s) 30) (Fig. 1A) configured to sealingly engage an outer wall of the sampling tube and an inner wall of the tubular outlet (Fig. 4; paras [0026] and [0046]).
Ding does not explicitly recite that the closure is positioned within the tubular portion. However, it has been held that rearranging parts of an invention involves only routine skill in the art. It would have been obvious to an artisan before the effective filing date of the claimed invention to position the closure just on the inside of the opening of the receiving structure, i.e. within the tubular portion, in order to position the closure in a more protected region so that it is only opened by insertion of the sensor post and not inadvertent contact with something else.
Regarding claim 3, Ding discloses the respirator filter device of claim 1, but Ding silent regarding wherein the respirator filter sampling port assembly is detachable from a filter housing. However, Ding does suggest that the filter housing could be used without the sensor post (“when” a cartridge 60 is mounted onto a host 100 equipped with a sensor post, para [0036]; i.e. the cartridge does not have to be so mounted), and it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art. See MPEP 2144.04.V.C. It would have been obvious to an artisan before the effective filing date of the claimed invention for the receiving structure 50 to be formed as a detachable component from the rest of the filter cartridge 60, in order to only utilize the receiving structure when intending to use a sensor post with the respirator, so as to save on material costs.
Regarding claim 12, Ding discloses a system for monitoring service life of a filter (abstract; Figs. 1A and 3-5), the system comprising: 
a respirator (respirator) configured to be worn by an individual, the respirator comprising a face mask (mask) (Fig. 4; para [0008]) and a filter housing (filter cartridge 60) that retains a filter (adsorbent bed 62) within a filter chamber (occupied by adsorbent bed 62) (paras [0008-9]); 
a sensor assembly (comprising sensors 20) (Fig. 1A) configured to monitor gas from the filter chamber (paras [0024-29]); 
a respirator filter sampling port assembly (comprising a cartridge adaptor) configured to adaptively connect the filter housing to the sensor assembly, the respirator filter sampling port assembly comprising an adapter (cartridge adaptor) that removably secures to the filter housing (paras [0023-24], [0036] and [0043]), the adapter fluidly coupling the filter chamber of the filter housing to the sensor assembly (Fig. 4; paras [0022-24], [0035-36] and [0043]), 
a tubular portion (defined by at least the bottom portion of sidewall 70) (Figs. 3-5) configured to receive a sampling tube (sensor post 10) Fig. 4; paras [0021-22], [0026] and [0035]) of an end of life indicator (paras [0024-29]), the tubular portion comprising a closure that is configured to be punctured by the sampling tube (filter cartridge 60 includes a breakable protective seal element on the opening of the receiving structure 50 to seal the inside of the receiving structure from the outside environment prior to insertion of the sensor post 10…seal element may be broken by the top 13 of the sensor post 10 when the post is inserted into the receiving structure, para [0038]); and 
a sealing member (sensor seal(s) 30) (Fig. 1A) configured to sealingly engage an outer wall of the sampling tube and an inner wall of the tubular portion (Fig. 4; paras [0026] and [0046]).
Ding does not explicitly recite that the closure is positioned within the tubular portion. However, it has been held that rearranging parts of an invention involves only routine skill in the art. It would have been obvious to an artisan before the effective filing date of the claimed invention to position the closure just on the inside of the opening of the receiving structure, i.e. within the tubular portion, in order to position the closure in a more protected region so that it is only opened by insertion of the sensor post and not inadvertent contact with something else.
Regarding claim 19, Ding discloses a method for monitoring service life of a filter (title, abstract), the method comprising: 
adaptively connecting a filter housing (filter cartridge 60) of a respirator (respirator) to a sensor assembly (comprising sensors 20) (Fig. 1A) with a respirator filter sampling port assembly (comprising a cartridge adaptor) (Fig. 4; paras [0023-24], [0036] and [0043]), the adaptively connecting operation comprising removably securing an adapter (cartridge adaptor) of the respirator filter sampling port assembly to the filter housing by receiving a sampling tube (sensor post 10) with(in) a tubular portion (defined by at least the bottom portion of sidewall 70) (Figs. 3-5; paras [0023-24], [0036] and [0043]), the tubular portion comprising a closure that is configured to be punctured by the sampling tube (filter cartridge 60 includes a breakable protective seal element on the opening of the receiving structure 50 to seal the inside of the receiving structure from the outside environment prior to insertion of the ;
fluidly connecting a filter chamber (occupied by adsorbent bed 62) of the filter housing to the sensor assembly through the adaptively connecting operation (paras [0022-24], [0035-36] and [0043]); 
monitoring gas from the filter chamber of the filter housing with the sensor assembly (paras [0024-29]); and
sealingly engaging an outer wall of the sampling tube (the outer surface of housing 14) and an inner wall (the inner surface of side wall 70) of the tubular portion with a sealing member (sensor seal(s) 30) (Figs. 1A and 4; paras [0026] and [0046]).  
Ding does not explicitly recite that the closure is positioned within the tubular portion. However, it has been held that rearranging parts of an invention involves only routine skill in the art. It would have been obvious to an artisan before the effective filing date of the claimed invention to position the closure just on the inside of the opening of the receiving structure, i.e. within the tubular portion, in order to position the closure in a more protected region so that it is only opened by insertion of the sensor post and not inadvertent contact with something else.
Regarding claim 20, Ding teaches the method of claim 19, further comprising retaining the sensor assembly with the adapter (Fig. 4; sensor post 10 can be mounted onto a cartridge…adaptor, para [0023], see also paras [0022-24], [0035-36] and [0043]), where Ding Fig. 4 suggests that the sensor assembly is retained within the adapter (the sensor post shown as extending through some structure between housing in the adapter as suggested by Ding, in order to provide at least some protection to the sensor assembly before it is attached to the filter housing.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Ding in view of Ind Tech Res Inst (DE 9407866 U1; hereinafter “Ind”).
Regarding claim 15, Ding teaches the system of claim 12, but Ding is silent regarding wherein the adapter is configured to threadably secure to the filter housing. However, Ind teaches that it was known in the respirator art before the effective filing date of the claimed invention for a sensor-supporting adapter (connecting device 4) (Fig. 1) to be threadably secured (via threads 7) to a filter housing (housing of filter 1) (para [0028]). Therefore, it would have been obvious to an artisan before the effective filing date of the claimed invention for the adapter of Ding to be configured to threadably secure to the filter housing as taught by Ind, in order to utilize a standard means for connecting a filter housing to other components to provide the expected result of a secure connection.

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Ding in view of Williams et al. (US 2012/0161051 A1; hereinafter “Williams”).
Regarding claim 21, Ding teaches the respirator filter device of Claim 1 but Ding is silent regarding wherein the sampling tube includes a notch formed thereon, and wherein the sealing member is secured within the notch. However, a notch (the notch within which o-ring 395 is located) (Fig. 16) formed on the exterior of the inner tubular member, and wherein the sealing member (o-ring 395) is secured within the notch (Fig. 16). Therefore, it would have been obvious to an artisan before the effective filing date of the claimed invention to modify the housing 14 of the sensor post/sampling tube of Ding to include a notch formed thereon, and wherein the sealing member is secured within the notch as taught by Williams, in order to provide the expected result of providing means for securing the sealing o-ring(s) 30 of Ding onto the exterior of the sensor post that ensure that the seal(s) do not shift position as the sensor post is being inserted into the receiving structure 50.

Allowable Subject Matter
Claims 4, 6 and 7 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims. Including the limitations of claim 4 into the other independent claims (12 and 19) would be sufficient to define over the prior art if claims 12 and 19 are concurrently amended such that the port assembly has/comprises the tubular portion, i.e. the way it does in claim 1. 
The following is a statement of reasons for the indication of allowable subject matter:  While the prior art of Ding renders obvious a detachable port assembly and externally/out of the filter housing. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Additional references regarding sensor inserts for filter cartridges: Tobias et al. (US 2013/0047982 A1); Duncan et al. (US 2010/0284010 A1); Jones (US 4,530,706); Loscher (US 3,200,387); Hacker et al. (US 5,727,498).
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHRYN E DITMER whose telephone number is (571)270-5178.  The examiner can normally be reached on M-Th 8:30a-5:30p, F 8:30a-12:30p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KATHRYN E DITMER/Primary Examiner, Art Unit 3785